Citation Nr: 0941450	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for head trauma 
residuals to include headaches.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for hepatitis B and C.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to service connection for a mental disorder, 
variously diagnosed.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board remanded this case for a Board hearing in September 
2004.  A hearing was held before the undersigned Veterans Law 
Judge at a Board hearing at the RO in April 2005.  In April 
2006, the Board remanded the case for additional development.  
The directives of the remand were substantially followed by 
the RO for all claims except for the headaches claim.

In August 2009, the RO sent the Veteran's representative a 
letter so that a VA Form 646 or argument by memorandum in 
lieu of a VA Form 646 could be submitted.  The Veteran's 
representative did not respond.

The Veteran submitted a supplemental statement of the case 
(SSOC) response form dated on September 4, 2009 indicating 
that he wanted 30 days to submit additional information and 
evidence.  The SSOC was dated on August 4, 2009 so 30 days 
had already passed at the time he submitted the form.  Thirty 
days also has passed since the Veteran submitted his SSOC 
response form and no additional evidence was submitted.

The issue of service connection for residuals of head trauma 
to include headaches is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's hepatitis B and C is not related to service but 
rather his history of cocaine use after service; and there is 
no other chronic liver disability.

2.  The preponderance of the evidence shows the Veteran's 
present low back disability is not related to his service.

3.  The preponderance of the evidence shows that the 
Veteran's chronic obstructive pulmonary disease is not 
related to his service.

4.  The preponderance of the evidence shows that there is no 
asbestosis diagnosis related to service.

5.  The medical evidence of record relates the Veteran's 
diagnosed major depressive disorder to his service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

2.  The criteria for service connection for hepatitis B and C 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

3.  The criteria for service connection for a low back 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

4.  The criteria for service connection for chronic 
obstructive pulmonary disease are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).

5.  The criteria for service connection for asbestosis are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

6.  The criteria for service connection for a major 
depressive disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2002.  The RO provided the appellant 
with notice of the criteria for assigning effective dates and 
disability ratings in April 2006, subsequent to the initial 
adjudication.  While the April 2006 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2009 
supplemental statement of the case, following the provision 
of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities on appeal, and afforded the Veteran the 
opportunity to give testimony before the Board.  The RO 
attempted to obtain the Veteran's Social Security 
Administration (SSA) records by letters dated in October 
2006, February 2008, May 2008, and September 2008.  After the 
first request, the RO was directed to the local SSA office in 
Sacramento.  All subsequent requests were sent to this 
facility with no response.  The Veteran was notified of the 
Veteran's efforts.  In October 2008, the RO made a formal 
finding of unavailability of the SSA records.  The RO has 
made reasonable efforts to obtain the Veteran's SSA records 
to no avail.  Any additional attempts to obtain these records 
at this point would be futile.  The Veteran was notified of 
these attempts and had multiple opportunities to respond.  
All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Liver disability and hepatitis B and C

The Veteran testified that, when he was in bootcamp, one of 
the other servicemen became infected with hepatitis B and 
they made them all get shots to protect them from contracting 
the disease.  He also stated that he read that the jet gun 
injections they got in the military increased the rate of 
contracting hepatitis C.  He testified that he did not get 
any tattoos in the Navy and smoked marijuana but no needle 
drugs.  

The service treatment records show that in October 1974 the 
Veteran received two cc of immune serum globulin as 
prophylaxis for exposure to infectious hepatitis.   A later 
October 1974 service treatment record notes the Veteran was 
to have a repeated blood test and was to be evaluated by a 
Medical Officer upon arrival at his command due to exposure 
to Infectious Hepatitis at the Naval Training Center in San 
Diego, California.  The service treatment records also show 
he received vaccinations against smallpox, triple typhoid, 
tetanus and dipthet tox, cholera, and yellow fever, as well 
as immunizations from meningococcal, polio, and influenza in 
September 1974 and October 1974.  At discharge from service 
in October 1975, laboratory findings did not demonstrate 
diagnoses of hepatitis B or C.
 
Approximately 15 years after service, a November 1990 
treatment record shows diagnoses of hepatitis C and AB.  It 
was noted that the Veteran had a past history of intravenous 
drug abuse, but none recently.  An August 1991 VA medical 
record shows an Axis I diagnosis of cocaine abuse by history 
and an Axis II diagnosis of chronic liver disease.  It was 
noted that the Veteran tested positive for hepatitis A, B, 
and C.  The Veteran reported that he used cocaine in a 
variety of ways including intravenous administration but that 
his primary way was to snort it.

The Veteran submitted articles on blood transfusions and 
vaccine contamination and jet gun injections.  The Veteran's 
private physician also submitted an opinion in April 2005 
that he had treated the Veteran since June 1994 and was aware 
of the Veteran's serious illnesses including hepatitis B and 
C and chronic liver disease.  The physician noted that the 
Veteran told him that when he was in the Navy he was exposed 
to a fellow serviceman who had been diagnosed with hepatitis 
B and that 500 people who had been in contact with him, 
including the Veteran, had to get shots once his illness was 
diagnosed.  The Veteran stated that he had about 37 shots in 
a three-week span and that there was blood running down his 
arms with these inoculations.  If this was the case, the 
physician believed that this exposure could have caused him 
to contract this illness.  The physician also believed that 
it was as likely as not that the illness could have later 
caused him to develop chronic liver disease.  The high volume 
of shots and possible exposure to blood of other people might 
have contributed to him developing hepatitis C also.  The 
physician believed that the jet gun type inoculation used in 
the military could have exposed a person to contaminated 
blood.  The Veteran had been diagnosed with hepatitis C and 
if he had the jet gun inoculations in the Navy, the physician 
believed that it was as likely as not that this could have 
led to him developing hepatitis C.

A December 2008 VA examination report shows the examiner 
carefully reviewed the entire claims file and noted an onset 
of hepatitis C and liver disability in 1988 or 1989.  The 
Veteran reported that in the late 1980's he was told he had 
hepatitis C and he believed that he contracted this condition 
in 1974 during boot camp in the Navy.  He stated that one of 
the recruits developed hepatitis and all of the recruits 
received immune globulin for prevention of hepatitis.  The 
Veteran never developed hepatitis at the time.  The Veteran 
stated that he abused drugs during the Navy, and cocaine and 
marijuana after his discharge.  He stated that he snorted 
cocaine; he did not use it intravenously.  He had not 
received any interferon treatment for his hepatitis C.  The 
examiner noted that on review of the Veteran's service 
treatment records, there was a note dated on October 6, 1974 
that the Veteran received two cc of immune serum globulin as 
prophylaxis for exposure to infectious hepatitis.  On October 
8, 1974 there was a note that the Veteran was to be evaluated 
by a Medical Officer due to exposure to hepatitis.  A note 
dated on October 10, 1974 indicates that the Veteran was 
examined and found physically qualified for transfer.  There 
was no further mention of the Veteran contracting hepatitis 
during his active military service.  The examiner also noted 
that a July 1991 chronic pain management record notes the 
Veteran's problems with abuse of alcohol and cocaine.  The 
Veteran reported on this record that he used cocaine in a 
variety of ways including intravenous administration but his 
primary way was to snort it.  Currently, on review of the 
Veteran's laboratory analysis in October 2006 the hepatitis A 
AB total was non-reactive; the hepatitis B surface AB was 
reactive; the hepatitis B surface AG was non-reactive; and 
the hepatitis C AB total was reactive.

In giving the opinion on the etiology of the currently 
diagnosed liver disability to include hepatitis B and/ or C, 
the examiner found that the Veteran's current hepatitis C was 
caused by or the result of using cocaine intravenously and by 
snorting it after discharge from active military service.  
The rationale given for this opinion was as follows:  In 
October 1974, the Veteran was exposed to hepatitis (hep A) 
and was treated with prophylactic immune serum globulin.  
There was no mention in his service treatment records that 
his exposure was due to blood transfusion or contact with 
infected blood or serum.  Hepatitis B and C are caused by 
exposure or contact with contaminated blood products, mainly 
from blood transfusion, intravenous drug use, smoking or 
snorting cocaine, or sexually.  Hepatitis A (infectious 
hepatitis) transmission is by the fecal-oral route and spread 
is favored by crowding (such as Navy barracks) and poor 
sanitation.  Common outbreaks result from contaminated water 
or food.  The Veteran never actually developed infectious 
hepatitis (hep A) during his active military service; he was 
treated prophylactically because of possible exposure.  His 
current serum hepatitis A AB test was non-reactive; his 
current serum hepatitis B AG was non-reactive.  In 1991, it 
was documented that the Veteran abused cocaine, snorting and 
using it intravenously.  His current serum hepatitis C AB was 
reactive meaning that he had hepatitis C.  People at 
particular risk of acquiring hepatitis C are recipients of 
blood transfusions prior to 1990; intravenous drug users; 
intranasal cocaine use (people who share instruments for 
intranasal cocaine "snorting"); health care workers; 
dialysis patients; those who engage high-risk sexual activity 
and sexual promiscuity; and those who get ear piercing and 
tattoos.  The examiner then listed the medical references 
relied on in noting the risk factors.

The medical evidence in this case shows that the Veteran's 
current hepatitis C and B diagnoses are not related to the 
Veteran's service but rather his post-service drug use.  The 
medical evidence also shows that the Veteran does not have 
any chronic liver disease other than hepatitis B or C.  The 
VA examiner noted that the type of hepatitis (hep A) the 
serviceman was treated for in the military was the infectious 
type and the Veteran presently did not have a diagnosis for 
hepatitis A.  The VA examiner also reviewed the entire claims 
folder and related the Veteran's drug use to his diagnoses of 
hepatitis B and C, rather than any event in service.  The 
private physician's opinion that the Veteran's exposure to 
the jet gun injections could have caused the Veteran's 
hepatitis is not probative, because it is speculative at 
best.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, the private physician did 
not indicate a review of the claims file.  The December 2008 
VA examination report is of greater probative value in light 
of the physician having reviewed the evidence, discussed all 
the evidence and examined the Veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  The articles submitted by the Veteran on 
blood transfusions and vaccine contamination and jet gun 
injections only raise a possibility of a relationship between 
the Veteran's exposure to inoculations in service and his 
current diagnoses of hepatitis B and C.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  

The Veteran genuinely believes that his hepatitis B and C was 
incurred in service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
hepatitis B and C and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who discussed each and 
every one of the detailed risk factors.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for hepatitis B and C and chronic liver 
disease; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

(b)  Low back disability

The Veteran testified that he injured his back in service 
after falling in the shower when he was burned by the water.  

The service treatment records show that in February 1975 the 
Veteran was seen for a second degree burn from shower water.   
He indicated that he was taking a shower and the water went 
pure hot.  He had first and second degree burns on his right 
shoulder and back.  He returned the next few days for 
dressing changes.  A March 1975 treatment record notes 
complaints of low back pain and some severe spasms in the 
lower waist area.  The Veteran was advised to use a heating 
pad for 20 minutes as needed.  A September 1975 treatment 
record notes complaints of low back pain.  The Veteran still 
had muscle spasms and some tenderness to the low back.  He 
was given heat treatment.  A later September 1975 treatment 
record notes the Veteran was not using the heating pad and 
the low back pain and muscle spasms persisted.  On physical 
evaluation, he had full range of motion, spasm over the left 
paraspinal musculature, negative straight leg raise, deep 
tendon reflexes intact bilaterally, and muscular and 
sensation intact.  The impression was low back strain.  The 
Veteran was given strict bedrest for five days and instructed 
to apply local heat to back.  Clinical evaluation of the 
spine at discharge from service in October 1975 was normal.

After service, a March 1992 VA medical record shows a finding 
of chronic joint pain complicated by obesity.  A June 1999 VA 
medical record shows the Veteran was seen in the emergency 
room for complaints of acute back pain.  Approximately six 
weeks prior he had been packing some boxes and had acute 
onset of low back pain, which persisted with some radiation 
into his right and left legs.  He apparently had been in the 
emergency room in June 1999.  X-rays done showed 
spondylolysis of L5 and no displacement at the pars 
intraarticularis.  The Veteran subsequently had a computed 
tomography (CT) scan of the lumbar spine, which showed 
spondylolysis with trace spondylolisthesis at L5.  There was 
an asymmetrical disc bulge at L3-4 with no compromise of the 
neural elements.  He was scheduled to see neurosurgery in 
August.  The examiner was in communication with the emergency 
room and agreed to put the Veteran on oxycodone.  He 
continued to suffer with significant low back pain and had to 
roll over on his side to get out of bed.  There was no bowel 
or bladder incontinence.  The assessment was that the Veteran 
was a 42-year-old man with a six-week siege of acute low back 
pain in the setting of being grossly overweight.  His 
examination did not show any neurological impairment and his 
CT scan did not show any clear nerve root compression.  He 
had some symptoms suggestive of sciatic nerve irritation.  
The examiner found it unlikely that the Veteran would be 
offered an operation but nerve conduction studies would be 
helpful to better delineate whether there was any evidence of 
nerve root impingement.  

A January 2000 magnetic resonance imaging (MRI) of the lumbar 
spine showed moderately severe to severe paracentral and 
right paracentral (lateral) disc protrusion at L4-5.  There 
was also a focal disc protrusion at L5-S1.  Both had mass 
effect on the thecal sac and probably on the nerve roots.  
Neurosurgical consultation was advised.  A December 2000 
radiology record shows a diagnosis of degenerative disc 
disease of the lumbar spine with radiculopathy.  The Veteran 
was counseled on diet and exercise.  A December 2000 VA 
electromiographic (EMG) study shows L5 ongoing process 
radiculopathy manifested by electrophysiological evidence in 
the form of positive sharp waves and fibrillation on top of 
chronic L5 radiculopathy manifested by polyphasic wave, which 
was mainly seen at the paraspinal muscle.  It was noted by 
the staff neurologist that this might be explained by the 
stab wound in his back.  He recommended neurosurgical 
evaluation.  

In February 2001, a VA medical record notes the Veteran was 
pulled by his dog and knocked off of his feet and had severe 
low back pain afterward.  He was out of his oxycodone, which 
was the only thing that afforded him relief.  On physical 
evaluation, the Veteran was obese and unable to sit down due 
to pain.  There was no low back tenderness or spasm but 
positive straight leg raise.  The primary diagnosis was low 
back pain due to disc herniation with L5 radiculopathy.  A 
July 2001 VA treatment record shows the Veteran was now 
scheduled for back surgery if he could lose 50 pounds.

A May 2003 VA medical record notes the Veteran fell in his 
hospital room onto his buttocks.  There was no loss of 
consciousness.  The Veteran fell while trying to sit on the 
bed; the bed was unlocked and moved.  He had complaints of 
pain in the lumbar spine.  He was able to ambulate without 
pain but there was pain in the midline of the lumbar spine.  
There was no erythema or bruise.  The assessment was ground 
level fall with no evidence of fracture or soft tissue damage 
on clinical examination.  An addendum noted that the examiner 
was suspicious that the Veteran was taking his own personal 
pain medication in addition to the medication the examiner 
had given him for pain.  The Veteran was to be monitored by 
the nurse.

In April 2005, the Veteran's private physician submitted a 
statement that he had treated the Veteran on and off since 
June 1994 and he was aware of the Veteran's severe 
degenerative disc disease.  The physician noted that the 
Veteran told him that he injured his back in the Navy when he 
was burned by scalding steam in the shower and fell.  It was 
the physician's opinion that this injury as likely as not 
caused the current degenerative disc disease.  

A December 2008 VA examination report shows the Veteran 
reported around September 1975 he injured his back while 
taking a shower.  He stated that the water turned into steam 
and he dove out of the shower and struck his head on a sink 
and injured his back when he landed on the deck.  He stated 
that he received medical treatment for his back and since 
then his back had gotten progressively worse, eventually 
requiring surgery for herniated discs at the VA in San Diego.  
The course since onset was progressively worse.  The Veteran 
described a sharp, burning pain in the lumbar spine that was 
severe, constant, daily, and radiated into both legs.  There 
were severe flare-ups if he moved wrong or pushed or pulled 
greater than five pounds.  It was noted that an October 2007 
MRI showed status post laminectomies at L4 and L5 with 
postsurgical changes.  There were foraminal narrowings, 
severe at bilateral L4-5 and moderate at right and moderately 
severe at left L50S1.  There also were mild foraminal 
narrowings and mild to moderate spinal canal narrowing at L3-
4.
 
The examiner noted that he was asked to determine the 
etiology of any low back disability currently present, 
specifically whether the present low back disability is 
related to the back pain and spasm noted in service.  The 
examiner found that the Veteran's current low back disability 
(post laminectomy at L4 and L5 syndrome with moderate 
degenerative disc disease at L4-5 and severe disease at L5-
S1) was not caused by or a result of any injury or 
circumstance during his active military service, specifically 
in September 1975.  The rationale was that on review of the 
service treatment records, there was a note in February 1975 
that he had first and second degree burns on his right 
shoulder and back and that the circumstances were that he was 
taking a shower when the water went pure hot.  Treatment was 
with an ice pack and furacin gauze.  There was no mention of 
a back injury, trauma, or complaint of pain in the back.  The 
Veteran was diagnosed with low back strain in September 1975 
but there were no other notes of treatment for his back after 
September 1975 until October 1975, which notes that the spine 
and other musculoskeletal examination was normal.  
Furthermore, there was no evidence in the claims file of 
complaints of or treatment for low back pain after his 
discharge until 1992, 17 years after he left the military.  
In addressing the 1975 diagnosis of low back strain, the 
examiner commented that by definition, "strain" was an 
acute muscular injury, which virtually always, without any 
additional therapy, resolves of its own accord within two to 
six weeks.

The medical evidence in this case is against the Veteran's 
claim.  While the service treatment records show a finding of 
low back strain in service, the discharge clinical evaluation 
was normal and the first finding of a back disability after 
service was not until the 1990's which is approximately 20 
years after service.  There was no medical evidence of 
continuity of symptomatology of a back disability from 
service or during the 20 years before any disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
April 2005 private opinion that the Veteran's current back 
disability is related to service is not probative, as the 
examiner did not review the claims file or note any of the 
post-service injuries to the back.  On the other hand, the VA 
examiner reviewed the claims file and offered a rationale for 
his opinion that there was no relationship between the 
Veteran's current back disability and service, specifically, 
the nature of the in-service injury, and the amount of time 
that passed between service and the present disability.  The 
examiner also examined the Veteran.  The December 2008 VA 
examination report is of greater probative value in light of 
the physician having reviewed the evidence, discussed the 
evidence and examined the Veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).

The Veteran genuinely believes that his current back 
disability was incurred in service.  His factual recitation 
as to his injury in service is accepted as true.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of a back disability and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who discussed why the Veteran's current back 
disability was not related to his service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a low back disability; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.



(c) Chronic obstructive pulmonary disease and asbestosis

The Veteran testified that he was a welder in service and was 
exposed to asbestos repairing a damaged nuclear submarine.  
He wore no face mask and tore through insulation and recalled 
that the asbestos was so thick in the air he could hardly see 
the wall.  He also worked on fire watch, which involved 
making sure the hull was heated to the right temperature and 
standing with the fire extinguisher right over someone during 
repairs.  He indicated that he was exposed to Dioxins and all 
sorts of chemicals that were used to clean the metal and that 
there was no outside air.  He also indicated that he was 
exposed to some nuclear radiation.  He stated that he worked 
on the submarine at the dock for four months and would come 
out of the submarine hacking and coughing and feeling bad.  
He did not go to sickbay for his symptoms, however.  He also 
mentioned that he worked on another ship, the Fulton, 
stripping asbestos off of the pipes.  He feels that the 
respiratory problems he has now are a result of these 
exposures in the military.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  VA has, however, established several guidelines 
for compensation claims based on asbestos exposure.  See M21- 
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite, 
Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, 
Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims. Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

At the outset, it is conceded that the Veteran was likely 
exposed to asbestos during service.  He worked in the US Navy 
and his primary duty station was the USS Fulton.  His duty 
title was "DG-9760" (Electrical/Mechanical Equipment 
Repairman).  He received firefighting instruction training.  
He indicated that his primary duties involved repairing 
damaged nuclear submarines.  There is no reason to doubt the 
credibility of the Veteran's statements regarding his close 
proximity to the asbestos during service.

There is no specific evidence of exposure to chemicals in 
service.  The service treatment records include a record of 
occupational exposure to ionizing radiation and it was noted 
that he was not exposed during his duties on the USS Fulton.  
The service treatment records show the Veteran complained of 
hoarseness and cough in January 1975 for the past week.  
Physical examination revealed some wheezes in the right lower 
lobe, otherwise within normal limits.  The next day the 
Veteran returned with the same complaints.  The impression 
was tonsillitis.  The day following that he also was 
diagnosed with laryngitis.  Clinical evaluation of the lungs 
at discharge from service in October 1975 was normal and the 
chest x-ray was negative.

After service, an August 2001 VA medical record notes the 
Veteran had pulmonary function tests that showed some 
obstructive and restrictive disease.  His lung age was 98 
years likely due to smoking - he stopped in 1988 - and 
questionable exposures.  A December 2001 VA chest x-ray 
examination report shows limited portable chest examination 
without evidence of focal lung disease.  A December 2001 VA 
follow-up examination notes the Veteran was discharged from 
the hospital for bronchospasms and questionable pulmonary 
hypertension.  He reportedly was very dramatic with his 
symptoms and hyperventilated.  The diagnosis was 
bronchospasm.  In January 2002, a VA medical record notes the 
Veteran was not able to complete the pulmonary function tests 
due to inability to breathe.  He stated that the metered dose 
inhalers were not helping.  The primary diagnosis was 
shortness of breath of unknown etiology; the Veteran was very 
anxious about his health and the examiner noted that this 
might contribute to his symptoms.  They gave him a nebulizer 
with atrovent.  A February 2002 VA medical record shows the 
Veteran was hospitalized over the last two weeks with a 
history of severe shortness of breath.  A home oxygen tank 
could not be provided and the Veteran returned to the 
emergency room early the next morning and his oxygen 
saturation was 87 percent on room air; he was chronically 
short of breath.

A separate February 2002 VA medical record shows the Veteran 
was quite obese and was complaining about increasing 
shortness of breath and marked reduction in functional 
capacity for the past one and a half years, which was more 
prominent during the past year.  He reportedly had pulmonary 
function studies done at the VA Hospital in Portland, Oregon, 
in August 2001 which showed moderate reduction in forced 
vital capacity at 57 percent and moderate reduction in forced 
expiratory volume in 1 second (FEV-1) at 59 percent by 
spirometry.  At that time, normal diffusing capacity was 
reported.  There was no significant improvement following the 
administration of bronchodilator.  The Veteran also had an 
exercise stress test in June 2001 that showed extremely poor 
functional capacity.  He reached a target heart rate of 125 
beats per minute at very low workloads of 3.0 METS.  
Additionally, he complained of quite atypical chest pain.  He 
quit smoking in 1987; before that he smoked one pack per day 
for about 13 years.  The impressions included chronic 
obstructive pulmonary disease; extremely poor functional 
capacity; exogenous obesity; and possibility of 
thromboembolic pulmonary disease.  The Veteran's primary 
problem seemed to be restrictive lung disease, in significant 
part related to his obesity.
 
A July 2002 VA medical record shows the Veteran had suspected 
chronic thromboembolic disease and was on Coumadin and needed 
bilateral pulmonary angiograms and pulmonary pressures 
measured.  A selective catheterization of the right and left 
pulmonary arteries were performed, followed by pulmonary 
arteriographies.  The impression included pulmonary arterial 
hypertension.

The record shows a current diagnoses of chronic obstructive 
pulmonary disease, restrictive lung disease, and pulmonary 
arterial hypertension. The Veteran does not have a diagnosis 
of asbestosis.  While the Veteran had some wheezing in his 
lungs in service, he was later diagnosed with tonsillitis and 
pharyngitis, and the service treatment records do not show 
findings or a diagnosis of any lung disorder during service.  
The medical evidence of record suggests that the Veteran's 
current lung disorder was first shown in 2001, which is 26 
years following discharge from service.  As such, to warrant 
entitlement to service connection for his lung disorders, 
there must be a link, established by competent and probative 
evidence, between the Veteran's current lung disability and 
his military service, which includes asbestos exposure.

An April 2005 private opinion was submitted by the Veteran's 
physician.  He noted that he had been treating the Veteran 
since 1994 and that he believed the Veteran's chronic 
obstructive pulmonary disease could be caused by exposure to 
toxic chemicals and welding fumes.  The Veteran told the 
physician that he was a welder in the Navy and the physician 
stated that if this was the case, then he believed that it 
was as likely as not that the Veteran's exposure to toxic 
chemicals and welding fumes could be the cause of the chronic 
obstructive pulmonary disease.

A December 2008 VA examination report shows that the examiner 
carefully reviewed the entire documents in the claims file.  
In approximately 1990 the Veteran developed increasing 
shortness of breath and was diagnosed with pulmonary 
hypertension.  He had a CT angiogram, which showed a central 
embolus in the right pulmonary artery.  In January 2003, he 
underwent a thromboendarectomy to remove the lung clot and 
was placed on oxygen and Coumadin.  He continued using 
Coumadin 20 milligrams daily.  While in the Navy, he was a 
Hull Maintenance Technician.  He was a ship and pipe fitter 
and welder.  The medical reports did not link the Veteran's 
pulmonary hypertension or pulmonary embolus to any 
environmental exposures relating to military service 
including asbestos, radiation, and chemical dioxins and 
acids, and or metal from welding and grinding from his 
occupation while in the Navy.  The examiner noted that the 
chest x-ray showed the lungs were clear with no 
pathologically enlarged mediastinal lymphadenopathy; no 
thoracic aortic aneurysm; no pleural plaques; and multiple 
sternal wires.  The impression was no CT findings of asbestos 
exposure.  The pulmonary function tests showed that 
spirometry indicates significant bronchodilator response and 
volumes suggested restriction.  Clinical correlation was 
recommended.  The diagnosis was status post pulmonary embolus 
with chronic obstructive pulmonary disease.  

The examiner found that the Veteran's chronic obstructive 
pulmonary disease was more likely caused by or a result of 
chronic tobacco use of two packs per day for 13 years, not to 
his exposure to chemicals and welding fumes in service. The 
rationale was that the Veteran's service treatment records 
were reviewed and were negative for complaints of, treatment 
for, or diagnosis of any respiratory conditions.  Outpatient 
treatment reports from 1997 to 2001 were reviewed and 
negative for diagnosis of a respiratory condition or 
treatment continuously for a respiratory condition since 
discharge from the military.  In February 2002, the Veteran 
was diagnosed with acute pulmonary embolus and in 2003 
required thromboendarectomy.  He had the following risk 
factors that were associated with pulmonary embolus: 
intravenous drug use (cocaine), inactivity, prolonged bedrest 
(during flare-ups of back pain), and being overweight.  The 
examiner noted that the criteria for a diagnosis of 
asbestosis or asbestosis-related disease were evidence of 
structural pathology consistent with asbestos related disease 
as documented by imaging x-ray or CT scan or histology; 
evidence of causation by asbestos as documented by the 
occupational and environmental history, markers of exposure 
(usually pleural plaques), recovery of asbestos bodies, or 
other means; and exclusion of alternative plausible causes 
for the findings.  There was no radiographic evidence of 
asbestosis on the Veteran's most recent lung CT and the 
Veteran failed to meet the criteria for a diagnosis of 
asbestosis.  

The negative medical evidence in this case outweighs the 
favorable evidence.  The private physician who provided the 
favorable opinion found that the current lung disorder could 
be related to the exposure to chemicals in service, but did 
not offer any definitive opinion or supporting rationale.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The physician also did not review the 
record including the Veteran's history of cigarette smoking 
in making this assessment.  On the other hand, the VA 
examiner reviewed the claims file and provided a rationale 
for why the Veteran's current lung disorders were not related 
to his service.  The December 2008 VA examination report is 
of greater probative value in light of the physician having 
reviewed the evidence, discussed the evidence and examined 
the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  While the 
VA examiner noted that there were no respiratory complaints 
in service, and there was in fact a finding of wheezing in 
the lungs in service, this was shown with the diagnoses of 
tonsillitis and pharyngitis and the examiner is correct that 
there were no diagnosed lung conditions in service, and not 
until more than 20 years after service.  

The Veteran genuinely believes that his current lung 
disorders were incurred in service.  His factual recitation 
as to exposure to asbestos and chemicals is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his lung disorders and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the VA 
medical professional who discussed all of the Veteran's risk 
factors for developing a lung disorder and found no 
relationship to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for chronic obstructive pulmonary disease 
and asbestosis; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

(d) Mental disorder 

The Veteran contends that he was abused both physically and 
mentally as a child by his father and was locked in closets 
and rooms as punishment.  As a result of non-judicial 
punishment he received in service in August 1975 he was 
reduced in rate to a Fireman Recruit and fined, confined to 
the ship for 30 days and also received extra duty.  In 
addition, he was to be put in the brig for three days on 
bread and water.  He told them he had an unreasonable fear of 
being confined in small places because of what happened to 
him in childhood and the confinement was put on hold until 
they sent for his civilian records.  When they received the 
records, they confirmed his fears, which resulted in his not 
being confined to the brig.  He stated that he did get along 
with one of the petty officers and this caused him extreme 
stress because he got less favorable shifts and eventually 
received multiple non-juridical punishments.  He was forced 
out of the Navy and this hurt his self esteem, which caused 
him to abuse both alcohol and drugs.  Being thrown out of the 
service led to him being ostracized from his family, because 
he had a strong military history in his family.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The May 1974 entrance examination report shows clinical 
psychiatric evaluation was normal.  The Veteran reported that 
he did not have then or ever depression or excessive worry or 
nervous trouble of any sort.  

Thus, the Veteran is presumed sound at entry into service.

The service treatment records show in October 1975, the 
Veteran was found physically fit for the brig on bread and 
water.  He related uncontrollable fear about confinement in 
the brig for which he consulted with the Chaplain.  He stated 
that he had a history of hyperactivity and psychological 
instability as a child.  In addition, he relates an incident 
at age 15 when he was put in solitary confinement and "went 
berserk" until knocked unconscious by riot clubs.  He felt 
the walls were closing in on him.  He feared that this would 
happen again and was willing to take any other form of 
punishment.  On physical examination, he was alert, oriented, 
and acutely anxious.  His thought process appeared coherent 
and appropriate.  The general physical examination was within 
normal limits.  The impression was situational anxiety.  The 
examiner still was not sure whether the Veteran would in fact 
panic in the brig but considering his size and agitation at 
that time, the examiner recommended that the brig be deferred 
until medical records of childhood could be reviewed.  

A later October 1975 service treatment record shows the 
Veteran had a history of hyperactivity as a child but no 
notes were shown of a psychotic disorder.  However, the notes 
were sketchy.  An accompanying letter from the Veteran's 
mother led the examiner to support that the Veteran has had 
personal problems of an emotional nature that he found 
difficult to control.  His lack of personal insight, poor 
emotional control, and large physical size lead the examiner 
to advise that he not be put in the brig since he might well 
lose control and hurt himself, as well as others.  The 
October 1975 discharge examination showed that psychiatric 
clinical evaluation was normal.

After service, a November 1990 VA medical record notes a 
finding of depression and that the Veteran was taking Prozac.  
An August 1991 VA medical record notes that the Veteran 
reported he had been diagnosed as "bipolar" three years ago 
by an internist at a free health clinic.  Several years ago 
he voluntarily entered a drug and alcohol treatment program 
to help him overcome his problems with the abuse of alcohol 
and cocaine.  On mental status examination, he reported that 
his mood was irritable and depressed and his affect showed a 
reasonable range relating to the material discussed in the 
interview.  He demonstrated both his serious concern 
regarding his health care and a sense of humor about life.  
He admitted to suicidal ideation but denied any steps toward 
affecting a plan.  His thought content was logical and there 
was no evidence of delusion or hallucination.  He reported 
that he got only four to six hours of sleep per night and 
woke up two or three times per night.  

A March 1992 VA medical record notes the Veteran was 
evaluated for depressed mood.  He gave a long history of 
depressed mood and behavior problems dating from childhood.  
Although he reported a low mood this seemed more related to 
situational factors and dysthymia than major depression.  He 
was fairly insistent that something be done to decrease his 
pain, "something organic...just fix me."  He took minimal 
responsibility in health care.  He acknowledged quick 
irritability and low frustration tolerance.  He seemed to 
benefit from permission to leave if he felt frustrated and 
from clear structure in interview.  The Axis I diagnoses were 
dysthymic disorder, organic personality disorder, 
psychological factors affecting physical condition, and 
dementia.  

VA medical records dated in June 1998 and April 1999 note 
findings of depression and dysthymic disorder, respectively.  
In December 1999, a VA medical record notes that the Veteran 
had a long history of probable bipolar disorder.  He 
described hypomanic symptoms occurring up to twice a month.

An April 2005 opinion from the Veteran's private physician 
notes that the Veteran had PTSD and told the physician that 
there was a three month period in the Navy when he was 
working 12 hours on and 12 hours off shifts as a welder and 
grinder, and firewatch.  This duty was extremely stressful.  
This being the case, the physician believed that it was as 
likely as not that this was the cause of his current PTSD.

A December 2008 VA examination report shows that the Veteran 
reported that he had never been hospitalized but had multiple 
contacts with psychologists and psychiatrists over the years 
since 1987.  He said that he was in the Navy after he 
enlisted at age 17 and was given a discharge for immaturity.  
He also said that the reason given was he was found to be 
unsuitable.  He said that he was separated with a good 
discharge under honorable conditions based on a diagnosed 
character and behavioral disorder of such severity as to 
render him incapable of serving adequately.  The diagnosis 
was immature personality.  He stated that after he was 
discharged from the Navy he drank excessively and had cocaine 
and smoked marijuana at that time.  He also stated that he 
was never hospitalized for all of his psychiatric problems.  
He related that he had two head injuries in service; one was 
a subdural hematoma he received after a fight and the other 
happened when he was in the shower and jumped out and fell 
after the water turned scalding hot.  Since being out of the 
Navy he had been unable to hold down any job for longer than 
four months.  He had been a bouncer and a roadie and last 
worked in 1988.  The examiner noted after mental status 
examination that the Veteran had a history of bipolar disease 
but that the examiner did not think he had bipolar disease 
because he had never been hospitalized for a manic episode.  
He most likely had a diagnosis of major depressive disorder 
and a history of alcohol abuse.  The Axis I diagnosis was 
major depressive disorder.  

An April 2009 addendum to this report was submitted.  The 
examiner noted that he had reviewed the Veteran's extensive 
claims file and that the Veteran had had several head 
injuries during his service that caused possible chronic 
subdurals that were noted in a CT scan in 1987.  Following 
the head trauma in service, he had complaints of headaches 
and depression.  This was followed by manic symptoms and 
excessive drinking.  He later responded to fluoxetine for 
many years.  It was the examiner's contention that the 
Veteran probably had pre-existing personality issues prior to 
joining the service considering his chaotic childhood.  From 
the Veteran's chronology, it appeared the head trauma that he 
experienced in the service in 1975 had started a series of 
medical and psychiatric problems for the Veteran.  The 
psychiatric issues included a mood disorder, which persisted 
today.  He had periods of manic symptoms in the past, as well 
as periods of severe depression with suicidal ideation and 
activity.  Currently, he no longer exhibited manic symptoms 
but rather had chronic major depressive disorder possibly 
secondary to head trauma.  This relationship was highly 
likely to be related to his service experience.

VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence (1) that the disease or injury 
existed prior to service and (2) that the disease or injury 
was not aggravated by service.  The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  VAOGCPREC 3-2003; see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  
While the record shows that the Veteran had some behavioral 
problems as a child and a history of physical abuse from his 
father, there is no clear and unmistakable evidence of a pre-
existing psychiatric disorder prior to his service.  Thus, 
the issue is not one of aggravation but rather whether there 
is a relationship between the Veteran's current mental 
disorders and service.  

Resolving all doubt in the Veteran's favor, the medical 
evidence shows a relationship between his in-service findings 
of situational anxiety and his current diagnosis of major 
depressive disorder.  The VA examiner, who is a staff 
psychiatrist, examined the Veteran in December 2008 and in 
April 2009 after reviewing the claims file found that the 
current diagnosis of major depressive disorder was related to 
the Veteran's service experience.  He based this opinion on 
the fact that after his head injury in service, he started 
drinking excessively and had manic episodes and depression 
and that the head injury started a series of psychiatric 
problems.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).   

The private physician's opinion that the Veteran had PTSD 
related to his service is not probative.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 U.S.C.A. § 
1154; 38 C.F.R. § 3.304(f).  None of the medical evidence of 
record demonstrates a diagnosis of PTSD other than the 
private physician's assessment.  The Veteran also has not 
offered any stressors to support a diagnosis of PTSD.  His 
personnel records do not show, nor has he contended that he 
was involved in any combat experiences or any experiences 
where he feared for his life in service.  The private 
physician did not offer any rationale for why he thought the 
Veteran had PTSD and did not base this assessment on a 
stressor that would support such a diagnosis.  Thus, there is 
no probative evidence of a diagnosis of PTSD.

Nonetheless, for the reasons stated above, service connection 
for a mental disorder, to include major depression is 
warranted.  See 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for head trauma residuals 
to include headaches is denied.

Entitlement to service connection for a liver disability is 
denied.
 
Entitlement to service connection for hepatitis B and C is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for major depressive 
disorder is granted, subject to the rules and payment of 
monetary benefits.  


REMAND

The medical evidence in this case is insufficient to decide 
the service connection claim for residuals of head trauma to 
include headaches.  The Veteran testified that he injured his 
head in service after getting into a fight with another man 
at the enlisted men's club.  The other person reportedly 
picked up a large glass pitcher and hit him in the forehead 
with it.  He also testified that he hit his head in the 
shower after landing on his back when he got burned by the 
water.  He recalled feeling dazed.  After service he 
indicated that he was hit in the head with a shovel and at 
that point a CAT scan of the brain showed a subdural 
hematoma.

The service treatment records show the Veteran was struck by 
an unknown assailant at the petty officers club in February 
1975 and had a 1-inch laceration over the right eye.  His 
wound was closed with five sutures.  He had been under the 
influence of alcohol at the time of the injury.  The service 
treatment records also show that in February 1975 the Veteran 
was seen for first and second degree burns on his right 
shoulder and back from being burned from hot shower water, 
although there is no mention of a head injury.  At discharge 
from service in October 1975, clinical evaluation of the head 
was normal.

After service, a March 1988 computed tomography (CT) 
evaluation notes that the Veteran was struck on the back of 
the head and right side of the head with a shovel and had an 
increasing throbbing headache, right visual blurring, and a 
decrease in visual acuity.  The CT impression was 
subacrachnoid hemorrhage in area of falx cerebri posterior; 
possible intraparenchymal hemorrhage in right occipital lobe 
medially versus subarachnoid hemorrhage within area of 
tentorium cerebelli medially.  An April 1988 CT scan was 
provided and compared with the March 1988 results.  The April 
1988 CT impression was probably no significant interval 
change in patient with subarachnoid hemorrhage and 
intraparenchymal hemorrhage in patient with history of 
previous head trauma.  A July 1988 CT of the brain showed an 
impression of interval resolution of the subarachnoid 
hemorrhage.  VA treatment records dated from July 1988 to 
August 1988 note complaints of headaches status post trauma.  
VA medical records dated from 1990 to 1992 also show 
complaints of chronic headaches.  A February 1991 VA medical 
record notes that the Veteran stated that he had multiple 
head traumas employed as a nightclub bouncer and that 
approximately two years ago he was hit in the head five to 
six times with a shovel.  At present time he complained of 
vision worsening, tunnel vision, dizziness bending over, 
seizures, tremors, decrease in memory, increase in weight and 
clumsiness, and severe throbbing headaches that increased in 
frequency.  The pain was located at the back of the head and 
progressed across the right side then to the whole head with 
throbbing pain.

A March 1992 VA medical record shows the Veteran had a 
history of multiple head injuries with a subarachnoid 
hemorrhage four and half years ago and was referred for 
complaints of chronic headaches.  He stated that the onset of 
the headaches was four and half years ago with no history 
prior to that.  He experienced two kinds of headaches; the 
first was a constant type that started at the base of the 
skull and spread forward to include the entire head.  The 
second type centered at the base of the skull and was of 
similar type of pain but much more severe; this occurred 
twice a week.  In June 1999, the Veteran brought in a CT scan 
of his head taken in December 1998 from a private hospital.  
The Veteran stated the scan was taken for a seizure disorder 
and that he subsequently had an MRI scan but no treatment 
changes were recommended.  The CT scan showed apparently a 
small right frontal parietal calcification likely without 
clinical significance and a small 1 cm region of focal 
atrophy in the right frontal region.  The Veteran did not 
have the CT scans in his possession.

The Veteran's private physician submitted a medical opinion 
in April 2005 noting that he had treated the Veteran since 
June 1994 and that the Veteran's headaches had been present 
since his head injury in the Navy.  It was his opinion that 
it was as likely as not that the Veteran's head injury in the 
Navy was the cause of the headaches.

A December 2008 VA examination report shows that the Veteran 
had had two head injuries.  He was hit in the head in 1975 
while drunk and had a scalp laceration sutured.  He also 
slipped in the shower in 1975 and hit the back of his head.  
On his back examination, he reported that the water turned 
into steam and he dove out of the shower and struck his head 
on a sink.  He had headaches and in 1987 a CT scan of the 
head showed subdural hematomas.  A third injury occurred in 
1987 when he was hit in the head with a shovel.  This 
prompted the CT head scan.  Since 1975, he has had 
intermittent headaches that are bilateral, frontal, and 
parietal, with neurovascular, photophobia, and phonophobia, 
lasting from hours to days.  He had had episodes of 
lightheadedness and unsteadiness when he moved quickly since 
1975.  After his third head injury in 1987, he started having 
convulsive seizures and took antiepileptic drugs until 1990.  
He had not had any seizures since 1989.  The CT head scan in 
December 1998 and a brain MRI scan in July 1998 were reviewed 
and there was an area in the right frontal pole medially of 
decreased attenuation and increased on T2 suggestive of 
tissue loss.  The CT scan of the head also showed decreased 
attenuation in the same region.  The diagnosis was moderate 
traumatic brain injury.  The problem associated with the 
diagnosis was borderline concentration, psychomotor 
retardation, and mild anterograde amnesia.  The examiner 
found that it was at least as likely as not that the 
currently diagnosed disability was caused by the head 
injuries while in service.  The rationale given for the 
opinion was the Veteran's history, the neurological 
evaluation, and the examiner's clinical experience and 
expertise.  The examiner noted that he had not reviewed the 
Veteran's private medical records, service treatment records, 
or VA medical records.

Even though there are two positive opinions in this case, 
neither examiner has reviewed the relevant records prior to 
making these opinions.  It is important for the examiners 
making an opinion in this case to review the claims file 
because the Veteran's post-service head injuries, 
particularly the one in March 1988 when he was hit in the 
head with a shovel multiple times, are when he was shown to 
have a brain hemorrhage and this is when the medical records 
started to note his complaints of headaches.  On a March 1992 
VA medical record, the Veteran specifically noted that the 
onset of the headaches was four and half years ago with no 
history prior to that.  While the Veteran also had a head 
injury in service, clinical evaluation of the head at the 
time of discharge from service was normal.  Furthermore, he 
only had one documented head injury in service, rather than 
two, as noted by the VA examiner.  Also, the Veteran 
reportedly had multiple head injuries working as a bouncer at 
a night club after service.  These post-service injuries were 
not considered by either examiner.  Even though the medical 
opinions are insufficient, as there is an indication of a 
relationship between the current headaches and the in-service 
head injury, a medical opinion is necessary to resolve this 
matter with consideration of all pertinent medical records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the 
proper release forms for VA to obtain the 
CT and MRI scans taken of his head in 
December 1998 at the Saint Rose Diagnostic 
Imaging Center in California.  

2.  Schedule the Veteran for a VA 
neurological examination to determine 
whether it is at least as likely as not 
that the Veteran's residuals of head 
trauma to include headaches are related to 
his service.  The entire claims folder 
including a copy of this remand must be 
considered in conjunction with the 
examination.  A rationale for all opinions 
must be provided.

3.  Then, conduct any additional 
development deemed necessary.  If the 
benefits sought on appeal remain denied, 
issue the Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


